Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Claims 1, 7-14 and 20 have been amended and claims 21-28 canceled as requested in the amendment filed on February 28, 2022. Following the amendment, claims 1 and 7-20 are pending in the instant application.
2.	Claims 14-20 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 22, 2021.
3.	Claims 1 and 7-13 are under examination in the instant office action.
4.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
5.	Applicant’s arguments filed on February 28, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below. New grounds of rejection necessitated by Applicant’s amendment are set forth below as well.

Claim Objections
6.	Claim 1, as amended, is objected to because of the following informalities:  claim 1 is drawn to a “peptide selected from the group consisting of SEQ ID NOs”. Applicant is advised that a peptide cannot consist of “SEQ ID NO” because it is a sequence identifier.  . Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 12 and 13, as amended, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 13 recite the limitation "a composition" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1 and 7-13, as amended, stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for peptides consisting of the amino acid sequences of SEQ ID NOS: 1-11, emphasis added, does not reasonably provide enablement for any other peptide.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims, see reasons of record in section 10 of Paper mailed on November 28, 2021. 
At p. 6 of the Response, Applicant submits that, “claim 1 is amended to specify that the therapeutic peptide is selected from the group consisting of SEQ ID NOs: 1-11. The Applicant notes with appreciation the Examiner's acknowledgment that the specification is enabling for peptides having the amino acid sequences of SEQ ID NOS: 1-11”. While this has been fully considered, this is not a correct citation of the rejection and/or it is an incorrect interpretation thereof. At section 9 of Paper mailed on November 26, 2021, the scope of enabled subject matter is identified as “peptides consisting of the amino acid sequences of SEQ ID NOS: 1-11”. Amendment to claim 1 changes the claimed subject matter to encompass any peptide “selected from the group consisting of SEQ ID NOs: 1-11”. Thus, claim 1, as amended, is not limited to a short peptide of 5 to 6 amino acids and, by broadest reasonable interpretation, now encompasses any peptide comprising any amino acid sequence selected from the group consisting of SEQ ID NOs: 1-11. The specification fails to provide any meaningful guidance how to practice Applicant’s invention, see reasons of record in section 10 of Paper mailed on November 26, 2021, and the rejection is maintained. 
	

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 1, as amended, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 7,214,786, 2007.
Claim 1, as amended, encompasses a peptide comprising the amino acid sequence of SEQ ID NO: 1. The ‘786 patent fully teaches the polypeptide of the identical structure, see sequence alignment below, thus fully anticipating the instant claimed subject matter. 
US-10-703-032-169208
; Sequence 169208, Application US/10703032
; Patent No. 7214786
; GENERAL INFORMATION:
;  APPLICANT: Kovalic, David K.
;  APPLICANT:  Andersen, Scott E.
;  APPLICANT:  Byrum, Joseph R.
;  APPLICANT:  Conner, Timothy W.
;  APPLICANT:  Cao, Yongwei
;  APPLICANT:  Masucci, James D.
;  APPLICANT:  Zhou, Yihua
;  TITLE OF INVENTION: Nucleic Acid Molecules And Other Molecules Associated With
;  TITLE OF INVENTION:  Plants
;  FILE REFERENCE: 38-21(53374)B
;  CURRENT APPLICATION NUMBER: US/10/703,032
;  CURRENT FILING DATE:  2003-11-06
;  PRIOR APPLICATION NUMBER: 10/020,338
;  PRIOR FILING DATE: 2001-12-12
;  NUMBER OF SEQ ID NOS: 211164
; SEQ ID NO 169208
;   LENGTH: 55
;   TYPE: PRT
;   ORGANISM: Triticum aestivum

;   OTHER INFORMATION: Clone ID: PAT_TA_63626.pep
US-10-703-032-169208

  Query Match             100.0%;  Score 30;  DB 7;  Length 55;
  Best Local Similarity   100.0%;  
  Matches    6;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 LAPAED 6
              ||||||
Db          8 LAPAED 13

Conclusion
	10.	No claim is allowed.
11.	This application contains claims 14-20 drawn to an invention nonelected with traverse in Paper filed on July 22, 2021.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        
March 21, 2022